           F I
             Case 1·18-cr-00217-KMW Document 233 Filed 12/18/19 Page 1 of 1

              !i)    •
                                                                   Lo"is V. Fas"lo, Esq. - NY & NJ
                                                                   Samuel M. Braverman, Esq . - NY & NJ
                                      r.========================,t Charles Di Maggio, Esq. - NY & CO



       • 1.1
FASU L O BRAVERMAN & DI MAGGIO, LLP

   ATTORNEYS AT LAW
                                        USDS SDNY
                                        D OCUMENT
                                        ELECTRONICALLY FILED
                                         DOC#: - - - --:--~ -
                                                                             www .FBDMLaw.com
                                                                             SBraverman@fbdmlaw .com
                                                                             LFasulo@fbdmlaw.com



                                         DATE FILED: ,~    q   Ir~ It
                                                                        December 18, 2019

    via electric filing
    Hon. Judge Kimba M. Wood
    United States District Judge
    Southern District of New York
    500 Pearl Street, Courtroom 26A
    New York, New York 10007

    Re:     United States v. Gordon Freedman, 18 CR 217 (KMW)
                                                                             MEMO ENDORSED
    Dear Judge Wood:

           The Defendant moves for relief, under Federal Rules of Criminal Procedure 29 and 33 ,
    from a verdict after trial. I have consulted with the Government and respectfully request this ~ -
    Court set the following motion schedule: Defendant's memorandum of law be filed by January] ~
    10, 2020, the Government' s opposition by January 31, and any reply by February 7.

            I thank the Court for its consideration.


                                                   Respectfully Submitted,


                                                   By:     Isl Samuel M . Braverman
                                                   FASULO, BRAVERMAN & Di MAGGIO, LLP
                                                   225 Broadway, Suite 715
                                                   New York, NY 10007
                                                   (212) 566-6213


    Cc :    United States Attorney ' s Office (via electronic filing)
            Southern District of New York
            1 Saint Andrew's Plaza
            New York, New York 10007
            Attn: Kathrine Reilly, David Abramowicz, and Noah Solowiejczyk

                                                                                              '"    4   , . , .,   '"

                                                                                 SO 'Q IU)~D. N.Y., N.Y.

                                                                              ~r n .Ufhtl..
                                                                               KIMBA M. WOOD
                                                       1                                 U.S.DJ .
